 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                          UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
                  UNITED STATES OF AMERICA                            JUDGMENT IN A CRIMINAL CASE ·
                                     V.                               (For Offenses Committed On or After November 1, 198_7)
                      ELVIA MELCHOR (1)


                                                                      Erik Richard Bruner
                                                                      Defendant's Attorney
 USM Number                          86868-298                                                                       DEC 12- 2019
 • -                                                                                                     CU::f~tr., U.S r•rt:"";:·,r'T (';QUfff
 THE DEFENDANT:                                                                                        SOU f'HL:l,J1i L'fTITl.i;.~·, i.H· C/,UFU1\NIA
 IZI   pleaded guilty to count(s)          One of the Information                                      RY                                 0f~U1Y

 D     was found guilty on count(s)
       after a plea of not g~ilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                            Count
21:952, 960 - Importation OfMethamphe tamine (Felony)                                                                             1




     The defendant is sentenced as provided in pages 2 through                  5            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

D      Count(s)                                                is          dismissed on the motion of the United States.

IZ! Assessment: $100.00

•      JVTA Assessment*:$

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI No fine          D Forfeiture pursuant to order filed                                       , included herein.
      IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                    December 9. 2019
                                                                    Date oflmposition o f ~


                                                                    H O ~1~ANBURN S
                                                                    CHIEF UNITED STATES DISTRICT JUDGE
 AO 245B (CASD Rev. 1/19) Judgm ent in a Criminal Case

 DEFENDANT:                       ELVIA MELC HOR (1)
                                                                                                        Judgment - Page 2 of 5
 CASE NUMBER:                     3:19-CR-03267-LAB

                                                       IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau
                                                                            of Prisons to be imprisoned for a total term of:
     71 months




 •        Sentence imposed pursua nt to Title 8 USC Section 1326(b).
 IZI      The court makes the following recommendations to the Bureau of Prison
                                                                                s:
          PARTICIPATE IN THE RESIDENTIAL DRUG ASSE SSME NT PROG
                                                                                RAM AND FIT PROGRAM.
          VICTORVILLE, CA DESIGNATION.




 •        The defendant is remanded to the custody of the United States Marsh
                                                                              al.
 •        The defendant must surrender to the United States Marshal for this distric
                                                                                     t:
          •   at                           A.M.
          •
                   --- --- ---
               as notified by the United States Marshal.
                                                            on
                                                                     --- --- --- --- --- ,-- --
          The defendant must surrender for service of sentence at the institution
•         Prisons:
                                                                                  designated by the Bureau of

         •     on or before
         •     as notified by the United States Marshal.      ,
         •     as notified by the Probation or Pretrial Services Office.

                                                          RETURN
I have executed this judgm ent as follows:

         Defendant delivered on
                                     -------------                         to
                                                                                ----------------
at
      ------------ ,                           with a certified copy of this judgment.



                                                                   UNITED STATES MARS HAL



                                         By                  DEPU TY UNITED STATES MARS HAL
                                                                  i




                                                                                                    3:19-CR-03267-LAB
    AO 245B (CASD Rev. 1/19) Judgme nt in a Criminal Case

     DEFENDANT:               EL VIA MELCH OR (1)
                                                                                                             Judgment - Page 3 of 5
     CASE NUMBER:             3:19- CR-0 3267 ,_:::- L'="A ~B~- ------ ------
    ---------

                                                  SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release
                                                                             for a term of:
 5 years                                                    ·

                                              MAND ATOR Y CONDITIONS
 1. The defendant must not commit another federal, state or local crime.
 2. The defendant must not unlawfully possess a controlled substance.
 3. The defendant must not illegally possess a controlled substance. The defenda
                                                                                       nt must refrain from any unlawful use of a
     controlled substance. The defendant must submit to one drug test within 15 days
                                                                                            of release from imprisonment and at least
     two periodic drug tests thereafter as determined by the court. Testing requirem
                                                                                        ents will not exceed submission of more
     than 4 drug tests per month during the term of supervision, unless otherwise ordered
                                                                                                by the court.
          •  The above drug testing condition is suspended, based on the court's determination
                                                                                                     that the defendant poses a low
             risk of future substance abuse. (check if applicable)
4.  •  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and
                                                      I                                       3663A or any other statute authorizing
                                                                                    .
    a sentence of restitution. (check if applicable)
5. IZ!The defendant must cooperate in the collection of DNA as directed by
                                                                               the probation officer. (check if applicable)
6.  •  The c.lefendant inust comply with the requirements of the Sex Offender Registra
                                                                                             tion and Notification Act (34 U.S.C. §
    20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or
                                                                                      any state sex offender registration agency in
    the location where the defendant resides, works, is a student, or was convicted
                                                                                        of a qualifying offense. (check if
    applicable)
7.  •  The defendant must participate in an approved program for domestic violence
                                                                                          . (check if applicable)
The defendant must comply with the standard conditions that have been adopted
                                                                              by this court as well as with any other
conditions on the attached_page.




                                                                                                         3:19-CR-03267-LAB
   AO 245B (CASD Rev. 1/19) Judgme nt in a Crimina l Case

    DEFEN DANT:                 ELVIA MELCH OR (I)
                                                                                                                        Judgme nt - Page 4 of 5
    CASE NUMB ER:               3: 19-CR- 03267-L AB


                                        STANDARD CONDITIONS OF SUPERVISION
 As part of the defenda nt's supervi sed release, the defenda nt must comply
                                                                             with the followin g standard conditio ns of
 supervis ion. These conditio ns are imposed because they establis h the
                                                                          basic expecta tions for the defenda nt's behavio r
 while on supervis ion and identify the minimu m tools needed by probatio
                                                                           n officers to keep informe d, report to the
 court about, and bring about improve ments in the defenda nt's conduct
                                                                         and conditio n.
  I. The defendant must report to the probation office in the federal judicial district
                                                                                        where they are authorized to reside within 72
     hours of their release from imprisonment, unless the probation officer instructs
                                                                                        the defendant to report to a different probation
     office or within a different time frame.

 2. After initially reporting to the probation office, the defendant will receive
                                                                                  instructions from the court or the probation officer
    about how and when the defendant must report to the probation officer, and the
                                                                                        defendant must report to the probation officer
    as instructed.

 3. The defendant must not knowingly leave the federal judicial district where
                                                                               the defendant is authorized to reside without first
    getting permission from the court or the probation officer.

 4. The defendant must answer truthfully the questions asked by their probation
                                                                                officer.
 5. The defendant must live at a place approved by the probation officer. If the
                                                                                  defendant plans to change where they live or
    anything about their living arrangements (such as the people living with the defendan
                                                                                            t), the defendant must notify the
    probation officer at least IO days before the change. If notifying the probation
                                                                                     officer in advance is not possible due to
    unanticipated circumstances, the defendant must notify the probation officer within
                                                                                           72 hours of becoming aware ofa change or
    expected change.
                                                                                                           ·
 6. The defendant must allow the probation officer to visit them at any time at
                                                                                their home or elsewhere, and the defendant must
    permit the probation officer to take any items prohibited by the conditions of their
                                                                                         supervision that he or she observes in plain
    view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type
                                                                                     of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time
                                                                                    employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing
                                                                                       so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or theirjob
                                                                                      responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation
                                                                                    officer at least IO days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer
                                                                                         within 72 hours of becoming aware of a
   change or expected change. ·

8. The defendant must not communicate or interact with someone they know
                                                                          is engaged in criminal activity. If the defendant
   knows someone has been convicted of a felony, they must not knowingly commun
                                                                                  icate or interact with that person without
   first getting the permission of the probation officer.
                                                                                       ·
9. If the defendant is arrested or questioned by a law enforcement officer, the
                                                                                defendan   t must notify the probation officer within 72 hours.
10. The defendant must not own, possess, or have access to a firearm, ammunit
                                                                               ion, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing
                                                                                     bodily injury or death to another person such
    as nunchakus or tasers ).

11. The defendant must not act or make any agreement with a law enforcement
                                                                            agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person
                                                                                     (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendan
                                                                                           t must comply with that instruction.
    The probation officer may contact the person and confirm that the defendant notified
                                                                                           the person about the risk.
13. The defendant must follow the instructions of the probation officer related
                                                                                to the conditions of supervision.



                                                                                                                    3:19-CR-03267-LAB
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:  ELVIA MELCHOR (1)
     CASE NUMBER:                                                                                     Judgment - Page 5 of 5
      --         3:19
            ------    -CR -032 67-L J\B~ ----- ~

                                     SPECIAL CONDITIONS OF SUPERVISION


        1. Not enter or reside in the Republic of Mexico without permi
                                                                               ssion of the court or probation officer and
             comply with both United States and Mexican immigration law requir
                                                                                        ements.
        2 .. Report all vehicles owned or operated, or in which you have
                                                                             an interest, to the probation officer.
        3. Submit your person, property, residence, office or vehicle
                                                                             to a search, conducted by a United States
             Probation Officer at a reasonable time and in a reasonable mann
                                                                                   er, based upon reasonable suspicion of
             contraband or evidence of a violation of a condition of release; failure
                                                                                       to submit to a search may be grounds
             for revocation; the defendant shall warn any other residents that
                                                                                  the premises may be subject to searches
            pursuant to this condition.
       4. Participate in a program of drug or alcohol abuse treatment,
                                                                               including drug testing and counseling, as
            directed by the probation officer. Allow for reciprocal releas
                                                                                 e of information between the probation
            officer and the treatment provider. May be required to contribute
                                                                                    to the costs of services rendered in an
            amount to be determined by the probation officer, based on ability
                                                                                     to pay. The defendant shall be tested
            three times a month for one year. The probation office may modif
                                                                                    y or eliminate testing after one year if
            no dirty tests are reported.
       5. Participate in a program of mental health treatment as
                                                                           directed by the probation officer, take all
            medications as prescribed by a psychiatrist/physician, and not
                                                                                    discontinue any medication without
            permission. The court authorizes the release of the presentence
                                                                                      report and available psychological
           evaluations to the mental health provider, as approved by the
                                                                                 probation officer. Allow for reciprocal
           release of information between the probation officer and the
                                                                                treatment provider. May be required to
           contribute to the costs of services rendered in an amount to be determ
                                                                                      ined by the probation officer, based
           on ability to pay.
      6. Reside in a Residential Reentry Center (RRC) as directed by
                                                                              the probation officer for a period of up to
          ·180 days (non-punitive).
      7. Participate in a cognitive behavioral treatment program as direct
                                                                               ed by the probation officer, and if deemed
           necessary by the probation officer. Such program :may includ
                                                                               e group sessions led by a counselor, or
           participation in a program administered by the probation office.
                                                                               May be required to contribute to the costs
           of services rendered in an amount to be determined by the proba
                                                                                tion officer, based on ability to pay.
      8. Seek and maintain full time employment and/or schooling or
                                                                            a combination of both.
      9. Enroll in and successfully complete a residential drug treatm
                                                                             ent program as directed by the probation
          officer.


II




                                                                                                  3: 19-CR-03267-LAB
